Exhibit 10(i)

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (the “Agreement”) is entered into and effective as
of July 23rd, 2010 between SITE WIT CORP., a Florida corporation, (the
“Company”) and LYRIS, INC., a Delaware corporation (“Purchaser”).

RECITALS

A. The Company and Purchaser are concurrently entering into a business
relationship pursuant to a Strategic Partnership Agreement of even date herewith
(the “Partnership Agreement”). As a condition of this partnership, the Company
desires to sell a total of 6,193 shares of its common stock (collectively, the
“Shares”) to Purchaser, the proceeds of which will enable the Company to
strengthen and grow its business.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements by the
parties contained herein, the parties agree as follows:

1. Authorization and Sale of the Shares.

1.1 Sale of Shares. Subject to the terms and conditions hereof, Purchaser agrees
to purchase, and the Company agrees to sell and issue to Purchaser an aggregate
of 6,193 shares of Common Stock at the times and subject to the conditions set
forth in Section 1.2 below. The total consideration for the Shares shall be One
Million Dollars ($1,000,000) which is based on a purchase price of approximately
$161,4726 per share.

1.2 Closing Dates. The initial closing of the purchase and sale of the Shares
hereunder (the “Initial Closing”) shall be held on July 23rd, 2010 or at such
other time and place upon which the Company and the Purchasers shall agree (the
date of the Closing is hereinafter referred to as the “Closing Date”). At the
Initial Closing, Purchaser shall purchase 3,097 of the Shares (50% of the total)
for a price of $500,000, The parties shall hold a second closing on the later of
(i) September 1, 2010 or (ii) five (5) business days after the date of
substantial completion of Phase 1 (as defined in the Partnership Agreement) by
the Parties (the “Second Closing”), at which time Purchaser shall purchase 1,548
of the Shares for a price of $250,000. The parties shall hold a third closing on
the later of (i) December 1, 2010 or (ii) five (5) business days after the date
of substantial completion of Phase 2 (as defined in the Partnership Agreement)
by the Parties (the “Third Closing”), at which time Purchaser shall purchase
1.548 of the Shares for a price of $250,000. The term “Closing” shall apply to
each such closing unless otherwise specified. The completion of each phase is a
condition precedent of Purchaser’s obligation to purchase the Shares; provided,
however, Purchaser may, at its option, elect to purchase the Shares in advance
of such completion upon written notice to the Company. If either Phase I or
Phase 2 is delayed, the Parties shall cooperate in good faith to complete the
applicable project as set forth in the Partnership Agreement.

1.3 Delivery. At the Closing, the Company will deliver to Purchaser a
certificate representing the Shares that such Purchaser is purchasing against
payment of the purchase price therefor by delivery of a check or wire transfer
for the cash consideration due from Purchaser payable to the order of the
Company for the Shares as set forth in Section 1.2 above.

 

1



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to Purchaser that the following representations are true and
complete as of the date of the Initial Closing, except as otherwise indicated.
For purposes of these representations and warranties, the phrase “to the
Company’s knowledge” shall mean the actual knowledge of Ricardo Lasa, CEO, after
reasonable review of the Company’s records and investigation and consultation
with its key employees.

2.1 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the state of Florida. The Company has all requisite corporate power to
own and operate its properties and assets and to carry on its business as
presently conducted. The Company is not required to be qualified to do business
as a foreign corporation in any jurisdiction in which the failure to be so
qualified will have a material adverse effect on the Company’s business as now
conducted.

2.2 Capitalization. The authorized capital of the Company consists of 1,000,000
shares of Common Stock, of which 13,000 shares of Common Stock are outstanding
immediately prior to the Initial Closing. The Shares have the rights,
preferences, privileges and restrictions set forth in the Articles of
Incorporation in the form attached hereto as Exhibit A (the “Articles”). The
Company has designated 1,450 shares of Common Stock for issuance to officers,
directors, employees and consultants of the Company pursuant to a Stock Option
Plan (the “Stock Plan”). Options to purchase an aggregate of 1,145 shares of
Common Stock have been granted and are currently outstanding. Except for the
Stock Plan and the Common Stock specified in the Articles, there are no options,
warrants, conversion privileges or other rights presently outstanding to
purchase or otherwise acquire any authorized but unissued shares of the
Company’s capital stock or other securities of the Company. The Company is not
under any obligation to register any of its presently outstanding securities or
any of its securities that may hereafter be issued. As of the Initial Closing,
the Shares will constitute not less than thirty percent (30.0%) of the
outstanding capital stock of the Company on a fully diluted basis.

2.3 Authorization. All corporate action on the part of the Company and its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of the Agreement by the Company, the authorization,
sale, issuance and delivery of the Shares and the performance of the Company’s
obligations under the Agreement have been taken or will be taken prior to the
Closing. The Agreement, when executed and delivered by the Company, will
constitute a valid and binding obligation of the Company enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors, general equity principles, and
limitations upon rights to indemnity. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration expressed in
this Agreement, will be duly authorized, validly issued, fully-paid and
non-assessable.

2.4 Compliance with Law and Other Instruments. The Company is not, and will not
by virtue of entering into and performing this Agreement and the transactions
contemplated hereunder be, in violation of any term of its Articles or Bylaws or
any term or provision of any material mortgage, indenture, contract, agreement,
instrument judgment or decree to which it is a party or by which it is bound.
The Company is not and will not by virtue of entering into and performing this
Agreement and the transactions contemplated hereunder be, in violation of any
order addressed specifically to the Company nor, to the Company’s knowledge, any
order, statute, rule or regulation applicable to the Company.

 

2



--------------------------------------------------------------------------------

2.5 Litigation; Material Liabilities. There are no actions, suits, proceedings
or investigations pending or threatened against the Company before any court or
governmental agency. The Company has no material liability or obligation,
absolute or contingent (individually or in the aggregate), except for
liabilities incurred in the ordinary course of business that are not material
(individually or in the aggregate) or those liabilities or obligations that
individually do not exceed $25,000.

2.6 Valid issuance, of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by Purchaser. Subject to the accuracy of the representations set forth
in Section 3 hereof, the offer, sale and issuance of the Shares pursuant to this
Agreement constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended (the “Securities Act”).

2.7 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval or authorization of or designation, declaration or filing with
any governmental authority on the part of the Company is required in connection
with the valid execution and delivery of the Agreement, or the offer, sale or
issuance of the Shares or the consummation of any other transaction contemplated
thereby, except qualification (or taking such action as may be necessary to
secure an exemption from qualification, if available) of the offer and sale of
the Shares under applicable blue sky laws, which filing and qualification, if
required, will be accomplished in a timely manner.

2.8 Intellectual Property. The Company has full title to and ownership of the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
proprietary rights and processes (collectively, “Proprietary Information”)
necessary for its business as now conducted. There are no outstanding options,
licenses, or agreements of any kind relating to the foregoing or that obligate
the Company to pay any royalties for Proprietary Information, nor is the Company
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other person or entity.

2.9 Taxes. The Company has timely filed all federal, state and other tax returns
which are required to be filed and has paid all taxes which have become due and
payable.

2.10 Company Benefit Plans. The Company has no pension, profit sharing, bonus,
deferred compensation, retirement or other employee benefit plan or program
which is subject to the provisions of ERISA.

 

3



--------------------------------------------------------------------------------

2.11 Transactions with Affiliates. There are no loans, leases or other
continuing arrangements between the Company on the one hand, and any officer,
director or stockholder of the Company or any respective family member or
affiliate of such officer, director or stockholder on the other hand.

2.12 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Seller in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.

2.13 Disclosures. This Agreement and other agreements entered into concurrently
herewith do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements contained herein or therein
not misleading in the light of the circumstances in which they were made. There
is no material fact directly relating to the business, operations, condition or
prospects of the Company (including any competitive developments, but other than
facts which relate to general economic or industry trends or conditions) that
could reasonably be expected to have a material adverse effect that has not been
set forth in this Agreement or in any Schedule hereto.

3. Representations and Warranties of Purchaser. To induce the Company to enter
into this Agreement and sell the Shares to Purchaser, and understanding that the
Company will rely thereon. Purchaser hereby represents and warrants as follows:

3.1 Purchased for Own Account. Purchaser is acquiring the Shares for
invest-ment, for Purchaser’s own account and not with a view to any sale or
distribution or with any intention of disposing of the same or any interest
therein. By executing this Agreement, the Purchaser further represents that the
Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares. The Purchaser
has not been formed for the specific purpose of acquiring the Shares.

3.2 Restricted Securities. Purchaser understands that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Act”), qualified
under the California Corporate Securities Law of 1968, as amended, (the “Law”)
or qualified or registered under any other state securities laws or statutes,
and that they are being sold pursuant to exemptions from registration and
qualification contained in the Act and the Law based in part upon the
representations of Purchaser contained herein. Purchaser understands that the
Shares must be held indefinitely unless subsequently registered under the Act
and registered or qualified under the Law or applicable state securities laws or
unless an exemption from such registration and qualification is applicable to
any subsequent transfer. Purchaser will not sell or transfer the Shares without
registration under the Act and registration or qualification under applicable
state securities laws, unless exempt therefrom. Purchaser understands that the
Company has no present plans for registration or for qualification of the
Shares, and that the Company has no obligation to register or to qualify the
Shares for any future sale or transfer by Purchaser.

3.3 Rule 144. Purchaser is aware of the terms of Rule 144 adopted by the
Securities and Exchange Commission under the Act, relating to the conditions
under which “restricted securities” (which term may include the Shares) may be
transferred without registration under the Act. Purchaser understands that: (i)
Rule 144 is not applicable or available with respect to immediate transfers of
the Shares; and (ii) depending in part on Purchaser’s status as an affiliate (as
such term is defined in Rule 144) or non-affiliate of the Company, Rule 144 may
not be available for future transfers of the Shares because information meeting
the requirements of Rule 144 is not publicly disseminated by the Company; and
(iii) the Company has no obligation to Purchaser ever to disseminate information
so as to make Rule 144 available for future transfers of the Shares.

 

4



--------------------------------------------------------------------------------

3.4 Legends. Purchaser understands that the Shares are subject to restrictions
on transfer described in the legends to be imprinted on the certificates
evidencing the Shares. Such legends will include each legend required under any
applicable local, state, federal or foreign law, including legends substantially
in the following forms:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO
TRANSFER WILL BE PERMITTED UNLESS AND UNTIL IT IS ESTABLISHED TO THE
SATISFACTION OF THE CORPORATION, BY OPINION OF COUNSEL OR OTHERWISE, THAT SUCH
TRANSFER IS REGISTERED OR MAY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

3.5 Disclosure of Information. Purchaser has reviewed and evaluated all
information about the Company it deems material to the formulation of an
investment decision and does not desire any further information or data
concerning the Company. Purchaser acknowledges and understands the lack of
material financial information for the Company, Purchaser has not received any
other information, either written or oral, upon which he is relying to make this
investment. Purchaser has had an opportunity to ask questions of the executive
officers of the Company and enters into this Agreement with full knowledge of
the highly risky and speculative nature of this investment. Based in part on its
experience with the Company or its officers and directors, Purchaser has
established a personal or business relationship with the Company’s officers and
directors.

3.6 Investment Experience. Purchaser (or its officers and directors) (i) has
substantial investment experience; (ii) has such knowledge and experience in
financial and business matters that makes Purchaser capable of evaluating the
merits and risks of the investment contemplated hereby; and (iii) is financially
capable of undertaking the risks inherent in the proposed purchase of the
Shares.

3.7 Indemnity. Purchaser shall indemnify and save and hold harmless the Company
and its successors and assigns, and its officers, directors and controlling
persons, against any loss, claim, damage, liability, cost and expense (“Claim”)
arising out of a breach by Purchaser of any of the foregoing representations,
warranties or covenants.

4. Conditions to Closing of Purchaser. Purchaser’s obligation to purchase the
Shares at the Closing is subject to the fulfillment to its satisfaction on or
prior to the Closing Date of the following conditions:

(a) The Company shall have obtained all necessary permits and qualifications
required under the Act or the Law, or secured exemptions therefrom, required by
any state for the offer and sale of the Shares.

 

5



--------------------------------------------------------------------------------

(b) The Company’s representations and warranties set forth in Section 2 above
are true and correct as of each Closing and that the conditions set forth herein
have been fulfilled.

(c) With regard to the Second and Third Closings, the respective Phase 1 and
Phase 2 work shall have been substantially completed in the reasonable
discretion of Purchaser.

(d) The Company shall have executed and delivered the Partnership Agreement.

(e) All covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects.

5. Conditions to Closing of Company. The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment to its satisfaction on
or prior to the Closing Date of the following conditions:

(a) The Company shall have obtained all necessary permits and qualifications
required under the Act or the Law, or secured exemptions therefrom, required by
any state for the offer and sale of the Shares.

(b) Purchaser’s representations and warranties set forth in Section 3 above are
true and correct and that the conditions set forth herein have been fulfilled.

(c) Purchaser shall have executed and delivered the Partnership Agreement.

(d) All covenants, agreements and conditions contained in this Agreement to be
performed by Purchaser on or prior to the Closing Date shall have been performed
or complied with in all material respects.

6. Affirmative Covenants of the Company and Purchaser.

6.1 Board of Directors Composition.

(a) Board Representative. It is the intention of the Company to provide the
Purchaser with the right to designate one member of the Board of Directors of
the Company. The Company shall use its best efforts to enable the Purchaser to
elect such board member so long as the Purchaser holds 3,097 shares of the
Common Stock (as adjusted for any stock splits, combinations or dividends). In
further consideration of the sale of the Shares, Ricardo Lasa, and any trusts or
entities controlled by him that hold capital stock of the Company, (“Key
Shareholder”) agrees to vote all of his or its shares of voting securities in
the Company, whether now owned or hereafter acquired or which such shareholder
may be empowered to vote (together the “Key Shares”), from time to time and at
all times, in whatever manner shall be necessary to ensure that at each annual
or special meeting of shareholders at which an election of directors is held or
pursuant to any written consent of the shareholders, a person designated by
Purchaser shall be elected to the Board.

 

6



--------------------------------------------------------------------------------

(b) Size of the Board; Business Practices. Key Shareholder agrees to vote all of
his or its Key Shares from time to time and at all times, in whatever manner
shall be necessary to ensure that the size of the Board of Directors of the
Company shall be no larger than five (5) directors. The Company shall conduct
periodic meetings of the board of directors no less than once per quarter during
each calendar year. The Company shall conduct its business and corporate
governance in accord with sound and customary good business practices consistent
with other companies of similar sizes, and it shall use good faith efforts to
follow such business practices as may be reasonably recommended by Purchaser.

(c) Removal of Board Member. Key Shareholder also agrees to vote all of his or
its Key Shares from time to time and at all times in whatever manner as shall be
necessary to ensure that (a) no director elected pursuant to Section 6.1(a) of
this Agreement may be removed from office, other than for cause, unless (i) such
removal is directed or approved by the affirmative vote of the holders of a
majority of the Shares of stock entitled under Section 6.1(a) to designate that
director or (ii) the person(s) or entity(ies) originally entitled to designate
or approve such director pursuant to Section 6.1 (a) is no longer so entitled to
designate or approve such director; and (b) any vacancies created by the
resignation, removal or death of a director elected pursuant to Section 6.1 (a)
shall be filled pursuant to the provisions of Section 6.1(a). Key Shareholder
agrees to execute any written consents required to effectuate the obligations of
this Agreement, and the Company agrees at the request of Purchaser entitled to
designate directors to call a special meeting of shareholders for the purpose of
electing directors. So long as the shareholders of the Company are entitled to
cumulative voting, if less than the entire board is to be removed, no director
may be removed without cause if the votes cast against his or her removal would
be sufficient to elect such director if then cumulatively voted at an election
of the entire board of directors.

(d) Termination of Board Rights. The rights and obligations in this Section 6.1
shall be effective as of the date hereof and shall continue in effect until and
shall terminate upon the earlier to occur of (i) the consummation of the
Company’s first underwritten public offering of its Common Stock (other than a
registration statement relating either to the sale of securities to employees of
the Company pursuant to its stock option, stock purchase or similar plan or an
SEC Rule 145 transaction), or (ii) a merger, sale or transfer of substantially
all of the assets of the Company. The provisions of this Section 6.1 may be
amended upon agreement of Purchaser and the Company.

6.2 Information Rights. So long as Purchaser shall own not less than 3,097
shares of the Shares (as adjusted for stock splits, dividends and combinations),
the Company hereby covenants and agrees as follows:

(a) As soon as practicable after the end of each fiscal year of the Company, and
in any event within fifteen (15) days thereafter, the Company will furnish
Purchaser a balance sheet of the Company, as at the end of such fiscal year, and
a statement of income and a statement of cash flows of the Company, for such
year, all prepared in accordance with generally accepted accounting principles
consistently applied, except for disclosures and footnotes normally included in
audited financial statements. In the event the Company prepares audited
financial statements, such statements will be delivered to Purchaser as set
forth herein.

 

7



--------------------------------------------------------------------------------

(b) The Company will furnish Purchaser as soon as practicable after the end of
the first, second and third quarterly accounting periods in each fiscal year of
the Company, and in any event within ten (10) days thereafter, a balance sheet
of the Company as of the end of each such quarterly period, and a statement of
income of the Company for such period and for the current fiscal year to date,
prepared in accordance with generally accepted accounting principles, with the
exception that no notes need be attached to such statements.

(c) The Company will furnish Purchaser prior to the beginning of each fiscal
year an annual budget and operating plans for such fiscal year, prepared on a
monthly basis.

6.3 Pre-emptive Rights.

(a) Grant Of Rights. Subject to the provisions of this Section 6.3, so long as
Purchaser owns not less than 3,097 of the Shares (as adjusted for stock splits,
dividends and combinations). Purchaser shall have the right to purchase, during
such period or periods, at such prices and on such other terms and conditions as
may be fixed by the Board of Directors of the Company, any shares of Common
Stock of the Company, and any rights, options, warrants, or other instruments or
securities exchangeable for or convertible into shares of Common Stock or
evidencing any right to subscribe for, purchase or otherwise acquire shares of
Common Stock (collectively, “Convertible Securities”), which may be issued from
time to time.

(b) Exceptions. Notwithstanding the foregoing subsection 6.3(a), and without
first offering the same to the holders of the Shares, any share or shares of
Common Stock now or hereafter authorized may be issued (i) in exchange for
capital stock or indebtedness of the Company; (ii) to fulfill or comply with any
obligation of the Company to issue up to 1,500 shares of Common Stock (as
adjusted for any stock split, stock dividend or recapitalization) pursuant to
any present or future stock option plan, stock purchase, bonus, savings,
investment, or other stock incentive programs for the benefit of the employees
of the Company or any subsidiary of the Company, as may be established within
the discretion of the Board of Directors of the Company; or (iii) upon
conversion of any shares of Convertible Securities now or any time hereafter
issued.

(c) Notice. The Board of Directors shall give notice not less than twenty (20)
days prior to any proposed issuance subject to this Section 6.3, indicating the
terms thereof, to Purchaser. The portion of the securities which Purchaser shall
have the initial right to purchase in any issuance subject to this subsection,
shall be in the same ratio to the total number of securities to be issued as the
number of Shares held of record by Purchaser on the date set for the
determination of shares entitled to such right bears to the total number of
shares of Common Stock (assuming conversion of all Convertible Securities) of
the Company, taken as a whole, at the time outstanding.

7. General Provisions.

7.1 Governing Law; Entire Agreement. This Agreement shall be governed by and
construed in accordance with the General Corporation Law of the State of Florida
as to matters within the scope thereof and as to all other matters shall be
governed by and construed in accordance with the internal laws of the State of
California, without regard to its principles of conflicts of laws. This
Agreement and the Partnership Agreement represents the entire Agreement between
the parties with respect to the purchase of the Shares by the Purchaser and may
only be modified or amended in a writing signed by all parties hereto.

 

8



--------------------------------------------------------------------------------

7.2 Binding Upon Successors. This Agreement will inure to the benefit of and be
binding upon and enforceable against the parties and their successors, assigns,
executors and heirs.

7.3 No Waiver. No waiver by any party hereto of any condition or of any breach
of any provision of this Agreement shall be effective unless in writing and
signed by each party hereto.

7.4 Arbitration. Any dispute or claim in law or equity arising out of this
Agreement or any transaction resulting from this Agreement shall be decided by
neutral binding arbitration in accordance with the rules of JAMS/Endispute, and
not by court action except as provided by California law for judicial review of
arbitration proceedings. The arbitration shall be conducted in Oakland,
California. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. The parties shall have the right to
discovery in accordance with Code of Civil Procedure Section 1283.05 in
connection with any arbitration proceeding held hereunder. The filing of a
judicial action for an order of attachment, an injunction, or other provisional
remedies, shall not constitute a waiver of the right to arbitrate under this
provision.

7.5 Attorney’s Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement or because of
an alleged dispute, breach, default, or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorney's fees and other costs
incurred in any such action or proceeding, in addition to any other relief to
which it or they may be entitled.

7.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one instrument. Signature pages exchanged via facsimile or electronic
mail shall be considered to be executed originals.

7.7 Notices. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed delivered on the date of personal
delivery, or the next business day if sent by recognized overnight courier, or
on the third business day after the postmark when sent by United States
Certified Mail, Return Receipt Requested, addressed as follows:

 

The Company:   

SiteWit Corp.

17543 N Dale Mabry Highway

Lutz, FL 33548

Attn: Mr. Ricardo Lasa, CEO

Phone: (813) 221-8389

Fax: (813) 435-2377

 

9



--------------------------------------------------------------------------------

Purchaser:   

Lyris, Inc.

6401 Hollis Street, Suite 125

Emeryville, CA 94608

Attn: Mr. Luis Rivera

Phone: (510) 844-1502

Fax: (510) 844-1599

or to such other address or to the attention of such other person as the
recipient person has previously furnished to the other party in writing in
accordance with this subsection.

7.8 Severability. Whenever possible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

7.9 Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE, THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION
BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.

7.10 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

The parties have executed this Agreement and it shall be effective as of the
date and year first above written.

 

THE COMPANY:     PURCHASER: SITEWIT CORP.     LYRIS. INC. By:  

/s/ Ricardo Lasa 7/23/2010

    By:  

/s/ Luis Rivera 7-13-2010

  Ricardo Lasa, CEO       Luis Rivera, CEO

 

11



--------------------------------------------------------------------------------

Exhibit A

Articles of Incorporation

 

12